MEMORANDUM**
Veodis Burnett appeals his 100-month sentence, imposed following his guilty plea for conspiracy to distribute heroin, in violation of 21 U.S.C. §§ 846, 841(a), and distribution of heroin, in violation of 21 U.S.C. § 841(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The district court did not clearly err in finding that the one pound of heroin at issue in the July 27, 2000 negotiation was relevant conduct that should be used in calculating Burnett’s base offense level. See United States v. Vaandering, 50 F.3d 696, 704 (9th Cir.1995).
Burnett concedes that if this Court affirms the district court’s inclusion of the July 27, 2000 heroin in the base offense calculation, we need not reach his second argument, as to whether the district court erred in applying the preponderance of evidence standard to its finding of the drug quantity involved in the first two heroin transactions. Accordingly, Burnett’s sentence is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.